722 S.E.2d 791 (2012)
The NORTH CAROLINA STATE BAR
v.
Pamela A. HUNTER, Attorney.
No. 18A12.
Supreme Court of North Carolina.
March 8, 2012.
N. Clifton Cannon, Jr., for Hunter, Pamela A.
David R. Johnson, Deputy Counsel, for The North Carolina State Bar.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 10th of January 2012 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex Mero Motu by order of the Court in conference, this the 8th of March 2012."